STEWART, J.
This is an appeal by the defendant from a judgment of a Justice of the Peace, which awarded the plaintiff restitution of the premises mentioned in the summons in ejectment.
There had been a notice of ninety days given to the tenant to vacate the premises on the theory that he was a yearly tenant.
The evidence shows that the tenancy was for an indefinite time, or rather for so long a period as the plaintiff occupied the premises. The term of the plaintiff had nearly expired, and he had entered upon a new term, under a new agreement, and under an increased rent, of which, he naturally desired his sub-tenant, the defendant, if he desired to continue as tenant, to bear a proportion. The tenancy may be regarded as tenancy at will. Then there can be no question that the notice given was sufficient, and therefore the judgment of the justice must be affirmed; but in addition thereto, a$ a part of the judgment, is the duty *27of the Court (Article 4, Section 870, of Public Local Laws), to assess against the tenant holding over damages not exceeding double the rate of the rent of said tenancy, and also for the expense of the landlord in and about said proceeding over and above the legal costs thereof! In this case justice to the plaintiff requires that the Court should assess the damages at $35 per month, which disinterested witnesses testified was a fair rental value, notwithstanding the belief of the tenant that he was only acting under his legal rights in refusing to give possession of the premises. The damages or rent from 1st November, 1888, the date of last payment by the tenant, to 15th of February, 1889, when the defendant vacated the premises amount to S122.50, on which the plaintiff has received $52.50, leaving $70 as the amount which the Court now awards the plaintiff. The judgment of the justice is affirmed as to the restitution of the premises and damages to which the plaintiff is entitled are assessed at $70, which verdict in favor of the plaintiff will now be entered.